Exhibit 23.3 February 23, 2012 Dorchester Minerals L.P. 3838 Oak Lawn Avenue, Suite 300 Dallas, Texas 75219-4541 Gentlemen: LaRoche Petroleum Consultants, Ltd. does hereby consent to the incorporation by reference in the Registration Statement on Form S-4 (No. 333-124544) of Dorchester Minerals, L.P. of our estimated reserves included in this Annual Report on Form 10-K for the year ended December 31, 2011, including, without limitation, Exhibit 99.2, and to all references to our firm included in this Annual Report. LAROCHE PETROLEUM CONSULTANTS, LTD. /s/Peter R. Laudon LaRoche Petroleum Consultants, Ltd. Licensed Professional Engineer State of Texas #98603 4600 Greenville Avenue, Suite 160●Dallas, Texas 75206●Phone (214) 363-3337 Fax (214) 363-1608
